Amwest Surety Ins. Co. & Tonya Linder v. The State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-269-CV

     AMWEST SURETY INSURANCE
     COMPANY AND TONYA LINDER,
                                                                                   Appellants
     v.

     THE STATE OF TEXAS,
                                                                                   Appellee

 

From the County Court at Law No. 2
Brazos County, Texas
Trial Court # 32-96
                                                                                                                

MEMORANDUM OPINION 
                                                                                                                

      Appellants appeal the court’s summary judgment which made final the judgment nisi forfeiting
an appearance bond on which Appellants are sureties.  See Tex. Code Crim. Proc. Ann. art.
22.14 (Vernon 1989).  Appellants timely filed notice of appeal on August 24, 1998.  The
reporter’s record was filed on September 25, and the clerk’s record was filed on September 30. 
Although Appellants’ brief was due on October 30, no brief has been filed.  Tex. R. App. P.
38.6(a).  Appellate Rule 38.8(a)(1) provides that if an appellant fails to timely file his brief, the
Court may:
dismiss the appeal for want of prosecution, unless the appellant reasonably explains the
failure and the appellee is not significantly injured by the appellant’s failure to timely file
a brief.

Id. 38.8(a)(1).
      More than thirty days have passed since Appellants’ brief was due.  We notified them of this
defect by letter on November 12.  Id. 42.3, 44.3.  They have not responded to our letter showing
grounds for continuing the appeal, nor have they provided a reasonable explanation for failing to
file a brief.  Id. 42.3, 38.8(a)(1).  Therefore, this appeal is dismissed for want of prosecution.  Id.
38.8(a)(1).
                                                                         PER CURIAM
Before Chief Justice Davis,
      Justice Cummings, and
      Justice Vance
Dismissed for want of prosecution
Opinion delivered and filed December 9, 1998
Do not publish